 In the Matter of J. GREENEBAUM TANNING CO.andNATIONAL LEATHERWORKERS ASSOCIATION, LOCAL No. 43, AFFILIATED WITH THE C. I. O.Case No. C-1199.-Decided November 2, 1939Leather Tanning and Manufacturing Industry-Interference,Restraint, andCoercion:.charges of,dismissed-Discrim4nation :charges of, dismissed-Testi-fying.,.Undcr Act:.charges.of,dismissed-Complaint:dismissed.Mr. Herbert N. Shenkin,for the Board.Mr. John L. McInerney,of Chicago, Ill., for the respondent.Mr. Rudolph J. Burkey,of Chicago,Ill., forthe Union.Mr. Ray Johnson,of counselto theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by National LeattherWorkers Association, Local No. 43, affiliated with the C . I.O., hereincalled the Union, the ,National Labor Relations Board, herein calledtheBoard, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint on December 27, 1938, againstJ.Greenebaum Tanning Co., Chicago,. Illinois, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting. commerce,. within themeaning of Section 8 (1), (3), and (4) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and accompanying notice of hearingthereon, and notice of postponement, were duly served upon therespondent and the Union.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent laid off Joseph Krzankowski on orabout December 8, 1937; (2) that the said Joseph Krzankowskitestified on February 19, 1938, before a Trial Examiner of the BoardinMatter of J. Greenbaum Tanning CompanyandNational LeatherWorkers- Association; Local'. No.' 43, affiliated with the C. I. 0.;1111 N. L.R. B. 300.17 N. L.R. B., No. 9.161 162DECISIONSOF NATIONAL LABOR RELATIONS BOARD(3) that the respondent on or about May 16, 1938, refused to employJoseph Krzankowski because he gave testimony under the Act andbecause he joined and assisted the Union and engaged in concertedactivities with other employees of the respondent for the purpose ofcollective bargaining and other mutual aid and protection;, and (4)that by the foregoing and other acts the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On January 9, 1939, the respond-ent filed an answer denying that it had engaged in any unfair laborpractices within the meaning of the Act.Pursuant to notice, a hearing was held at Chicago, Illinois, onJanuary 9, 1939, before Herbert Wenzel, the Trial Examiner dulydesignated by the Board.The Board and the respondent were rep-resented by counsel and the Union by its representative and allparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear,-ing on the issues was afforded all parties.During the course ofthe hearing, the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On February 23, 1939, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, findingthat the respondent had engaged in and was engaging in unfair laborpractices,within the meaning of Section 8 (1), (3), and (4) andSection 2 (6) and (7) of the Act, and recommending that the re-spondent reinstateKrzankowski with back pay. Thereafter, therespondent filed exceptions to the Intermediate Report.None of theparties requested oral argument before the Board.The Board hasconsidered the exceptions to the Intermediate Report, and, exceptas they are inconsistent with the findings herein, hereby sustainsthem.Upon the entire record in the case, the Board makes-the-follow,ing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation engaged in the tanningof hides and fabrication of finished leather. Its principal office andplace of business is located at Chicago, Illinois, and it owns andoperates plants in Chicago, Illinois, and in Milwaukee, Wisconsin.The respondent also owns all the stock in J. Greenbaum TanningCompany of Massachusetts, a Massachusetts corporation, which actsas a sales agent for the respondent.This proceeding relates to therespondent's Chicago plants. J. GREENEBAUM TANNING COMPANY163Animal hides constitute the' principal raw material purchased bythe respondent.During the year 1937, 71 per cent of the hidesprocessed at the Chicago plants were shipped to these plants fromforeign countries and States other than the State of Illinois.Theother principal raw materials used by the respondent during thesame period were dyes, chrome, fat, liquors, salt, and lime, 90.5 percent of which were shipped to the Chicago plants from States otherthan the State of Illinois.During the year 1937, the respondent manufactured at its Chicagoplants finished leather valued at $3,827,808, of which 75 per cent wassoldd shipped to purchasers outside Illinois.II.THE ORGANIZATION INVOLVEDNational LeatherWorkers Association, Local No. 43, is a labororganization affiliated with the Committee for Industrial Organiza-tion.2The Union was formerly known as United Tannery WorkersUnion and also as Tannery Workers Organizing Committee. It ad-mits to membership production employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESJoseph Krzankowski was employed as a tacker by the respondentfromMarch 25,1929, to December 1937,except for about one monthin 193&`On. December 2, 193'7,business conditions necessitated the'lay-off of 12 tackers.Krzankowski had seniority over the 12 tackerslaid off,and the respondent,according to its usual custom,assignedKrzankowski to scraping work.Krzankowski was unable to work on December 6, 1937,because oflarge blisters on his hands,which would have prevented him fromholding a scraper.On the morning of December 7, he went to thehome of Jacob Kopala, a neighbor and fellow employee.The testi-mony concerning the conversation between Krzankowski and Kopalais conflicting.Krzankowski testified that he requested Kopala tonotify'Erulio Hajanacki,the foreman, that he would not be abTe 'to!',work that day, but that he would return to work on the followingday.Kopala testified that Krzankowski said to him,"I don't careabout my job. I don't want to kill myself because I got two sonsworking and they will support me."We need not, however,resolvethis conflict.On December 7, 1937,Kopala told the foreman thatKrzankowski did not want his job.When Krzankowski returned to work, he was told that his *serviceswere not needed and was given his check.According to the ruleof the respondent,an employee is considered to have quit when heis abscnV-for three consecutive working days without notifying the2Now the Congress of Industrial Organizations. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement of the reasons for his absence.Krzankowski testifiedthat he returned to work on December 8, 1937, and stated that sincehe was absent only two working days he could not be deemed to havequit.The respondent, however, contended that Krzankowski didnot return to work until the week ending December 18, 1937. It isconceded that Krzankowski received his pay check on the. day hereturned to work.The check was dated December 7, 1937, and afterone endorsement in addition to Krzankowski's, was cashed by a bankon December 15, 1937.We find that Krzankowski did not return towork, before the week ending December 18.In February 1938, Krzankowski testified for the Board inMatterof J. Greenebaurn Tanning CompanyandNational Leather WorkersAssociation, Local No. 43, affiliated with the C. I.O.,s in which theUnion charged that the respondent had engaged in certain unfairlabor practices.In May 1938, the respondent employed 12 tackers, over whomKrzankowski had seniority, unless he be deemed to have quit inDecember 1937.No new tackers were employed. Krzankowskimade numerous requests for work between May and August 15, 1938,but was refused employment.Krzankowski stated that he applied for work about July 20, 1938,and that Martin Samp, the timekeeper, told him that the superin-tendent did not want him. Samp denied making the statement.Krzankowski testified that he applied for work. about ' a week laterand that Samp sent him to see Roy Breen, Chester Grabowski; andDemski, the officials of Rockwell-Warsaw Leather Workers Associ-ation, herein called the Association, which the Board found to becompany-dominated in the prior proceedings.3Krzankowski statedthat the Association officials told him that the reason he could notobtain employment was because he was a member of the Union 'andbecause he had testified against the respondent in the prior proceed-ings.Samp denied sending Krzankowski to see the Association of-ficials and testified that Krzankowski consulted them on his owninitiative.The Association officers denied having made the state-ments attributed to them by Krzankowski.The respondent has hiredno new employees. In the light of the entire record we do not creditKrzankowski's testimony.Although Krzankowski joined the Union in June 1937, there is noshowing that his affiliation was known to the respondent.The evidence does not support the allegations of the complaint thatKrzankowski was discharged and refused reinstatement because of8 See footnote 1. J. GREENEBAUM TANNING COMPANY165his union activity or because he gave testimony under the Act.Weshall therefore dismiss the complaint.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF ' LAW1.The operations of the respondent constitute a continuous flowof trade, traffic, and commerce among the several States, within themeaning of Section 2 (6) of the Act.2.National LeatherWorkers Association, Local # 43, affiliatedwith the C. 1. 0., is a, labor organization within the meaning of Sec-tion 2 (5) of the Act.3.The respondent has not discriminated ' in regard to the hire andtenure of employment of -Joseph, Krzankowski within the meaningof Section 8 (3) and (4) of the Act.4: The respondent has not interfered * with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the'Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe, complaint against the respondent, J. Greenbaum Tanning' Co.,Chicago, Illinois, be, and it hereby is, dismissed.